In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 14-2989
MICHAEL A. MILLER,
                                                     Plaintiff-Appellant,

                                    v.

ST. JOSEPH COUNTY, et al.,
                                                  Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
           Northern District of Indiana, Hammond Division.
            No. 2:11-cv-00217-RL — Rudy Lozano, Judge.
                       ____________________

        ARGUED APRIL 22, 2015 — DECIDED JUNE 9, 2015
                       ____________________

   Before POSNER and KANNE, Circuit Judges, and DARRAH,
District Judge. *
    POSNER, Circuit Judge. The plaintiff, Michael Miller, a ser-
geant in the Detective Bureau of the St. Joseph County (Indi-
ana) Police Department, where he had worked for more than
thirty years, filed this suit against the County (which hap-

*
 Hon. John W. Darrah of the Northern District of Illinois, sitting by des-
ignation.
2                                                 No. 14-2989


pens to be the county in which South Bend is located), the
County Sheriff (Michael Grzegorek), who is in charge of the
department and also the county jail, and other entities and
individuals unnecessary to mention let alone discuss. Mil-
ler’s suit charges that the defendants had, in violation of
several federal statutes, discriminated against him because
he’s black. The district court granted summary judgment in
favor of the defendants, precipitating this appeal.
    Grzegorek was elected Sheriff in 2010 on the Democratic
ticket. In the Democratic primary preceding the election,
Miller had been a candidate along with Grzegorek, see “2010
Primary, Meet the Candidates Night – Sheriff Candidate
Speeches,” https://youtu.be/DepuTOcJTNI?t=3m32s (visited
June 4, 2015), and despite their rivalry they had been cordial.
After Grzegorek, having won the primary, went on to win
the general election, Miller called him and expressed interest
in being appointed either Assistant Chief of the Police De-
partment (which would have made him the Sheriff’s number
two) or Warden of the county jail. Grzegorek was noncom-
mittal, and eventually passed Miller over for these positions,
instead appointing as Assistant Chief a man who had been a
Sheriff of the St. Joseph County Police Department from 1985
to 1998—hence a predecessor, though not the immediate
predecessor, of Grzegorek. For Warden of the jail Grzegorek
appointed the current Warden—in other words he retained
her.
   After the election, the head of the Detective Bureau, also
an appointee of the new Sheriff, either suggested to Miller
(who remember was one of the Bureau’s detectives) that he
take charge of the Department’s “Property Room,” or or-
dered him to do so. That is a room in the basement of the
No. 14-2989                                                    3


county jail in which the Department had accumulated about
a thousand guns, which needed to be sorted—some to be de-
stroyed, some to be returned to their owners, etc. Miller took
the position, which involved no change in his pay, benefits,
or rank, but several months later, expressing dissatisfaction
with his assignment to the Property Room, he was offered a
position in the Department’s Family Violence Unit. He de-
clined, and instead continued working in the Property Room
until the sorting was complete, at which point he returned to
his other duties in the Detective Bureau.
   Miller now claims that his assignment to the Property
Room was degrading, and that he was not asked about his
possible interest in other vacant positions, besides Assistant
Chief and Warden, that would have been promotions for
him. Those positions were police captain and police lieuten-
ant, which are ranks above sergeant.
    The district judge trudged patiently through the “direct”
and “indirect” methods of proving discrimination, and con-
cluded that under neither method could the plaintiff defeat
the defendants’ motion for summary judgment. We do not
question the judge’s analysis or result, but we agree with
Judge (now Chief Judge) Wood’s proposal to substitute for
these cumbersome tests a simple requirement that “in order
to defeat summary judgment, the plaintiff one way or the
other must present evidence showing that she [or, of course,
he if the plaintiff is male] is in a class protected by the stat-
ute, that she suffered the requisite adverse action (depend-
ing on her theory), and that a rational jury could conclude
that the employer took that adverse action on account of her
protected class, not for any non-invidious reason.” Coleman
v. Donahoe, 667 F.3d 835, 863 (7th Cir. 2012) (concurring opin-
4                                                    No. 14-2989


ion). That does not do away with McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973)—we have no authority to overrule
a Supreme Court decision. So one way to establish discrimi-
nation remains by making a prima facie case to which the
defendant offers no rebuttal. If the plaintiff makes a prima
facie case of unlawful discrimination, “the burden then must
shift to the employer to articulate some legitimate, nondis-
criminatory reason for the employee’s rejection.” Id. at 802.
    The plaintiff satisfies the first two elements of the test. He
is black, and he suffered an adverse action, or rather adverse
actions—he was denied each of the several alternative pro-
motions that he sought. But there is no evidence that those
denials had anything to do with his race. His brief in this
court says very little about the racial composition of either
St. Joseph County or the County’s police department. Nor is
there any evidence of racial slurs or other manifestations of
racial hostility. With regard to the plaintiff’s not being ap-
pointed either Assistant Chief of the police department or
Warden of the county jail, it is apparent that his qualifica-
tions were less impressive than those of the persons ap-
pointed to (or in the case of the Warden retained in) the posi-
tions. About the Property Room there is disagreement over
whether he was asked whether he was interested in the job,
or was ordered to fill it, but even if the second explanation is
correct (as we’ll assume for purposes of analysis), there is
nothing to suggest that race was a factor. Someone had to
prune the department’s excessive gun collection, and it was
natural to appoint a sergeant from the Detective Bureau, the
head of which testified that he wanted an experienced ser-
geant to fill the position because he thought that such an ap-
pointment would promote cooperation with the forensic labs
of the Indiana State Police.
No. 14-2989                                                   5


    And even if the plaintiff was ordered to take on the job of
managing the Property Room rather than asked whether he
was interested in it, as soon as he tired of it—after only a few
months—he was offered an opportunity to switch to a dif-
ferent assignment in the Family Violence Unit. He rejected
the offer, and after the gun project was complete resumed
working on cases in the Detective Bureau.
    As for the captain and lieutenant openings that were not
offered to him, there is no indication that he didn’t know
about them; if knowing about them he had wanted to be
considered for them, he should have told someone. And fi-
nally his wages and benefits were the same before, during,
and after the period in which he claims to have been dis-
criminated against. He was a sergeant at the beginning, in
the middle, and at the end of the period; there was no cut in
his wages and benefits during his sojourn as head of the
Property Room, which remember was brief. There is also no
evidence that he would have gotten a promotion to lieuten-
ant’s or captain’s rank were he white rather than black. And
also no evidence to support his further claim that his failure
to be promoted and his transfer to the Property Room were
acts of retaliation against him for exercising his First
Amendment right to run against Grzegorek in the Democrat-
ic primary.
    He also challenges the police department’s practice of
promoting officers via “temporary indefinite assignments”
as distinct from basing promotions on performance on
“promotional exams.” But he offers no explanation of why
this practice would discriminate against black members of
the police force.
6                                                 No. 14-2989


    So his federal claims fail. He also has a supplemental
state law claim for intentional infliction of emotional dis-
tress. But he is barred from pressing it, because he failed to
comply with Ind. Code § 34-13-3-8(a), which requires notice
to a county of tort claims against it within 180 days after the
action giving rise to the claim.
     The judgment of the district court dismissing the plain-
tiff’s suit is
                                                    AFFIRMED